                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROALSTON STEVENSON                          :   CIVIL ACTION NO. 1:19-CV-1099
KINGSTON,                                   :
                                            :   (Chief Judge Conner)
                    Petitioner              :
                                            :
             v.                             :
                                            :
ROALSTON STEVENSON                          :
KINGSTON, HIS DC-14, DC-15,                 :
DC-16 FILES AND MEDICAL                     :
RECORDS, KEVIN KAUFFMAN,                    :
                                            :
                    Respondents             :

                                  MEMORANDUM

      Presently before the court is a petition for writ of habeas corpus (Doc. 1)

pursuant to 28 U.S.C. § 2254 filed by petitioner Roalston Stevenson Kingston

(“Kingston”), an inmate confined at the State Correctional Institution, Huntingdon,

Pennsylvania. Named as respondents are Roalston Stevenson Kingston, his DC-14,

DC-15, and DC-16 files and medical records, and Kevin Kauffman. Preliminary

review of the petition has been undertaken, see R. GOVERNING § 2254 CASES R.41,

and, for the reasons set forth below, the court will dismiss the petition.




      1
        Rule 4 provides, “[i]f it plainly appears from the petition and any attached
exhibits that the petitioner is not entitled to relief in the district court, the judge
must dismiss the petition and direct the clerk to notify the petitioner.” See R.
GOVERNING § 2254 CASES R.4.
I.     Background

       Kingston asserts that he filed this action under the admiralty jurisdiction of

Rule 2, 9(h), 14(c), 17(a) 82, and 28 U.S.C. §§ 1333, 1343(1)(4), and 1390. (Doc. 1, at 2).

Kingston argues that “[t]he attorneys for the plaintiff are prosecuting the suit in

maritime jurisdiction without evidence entered into the record of the contract

binding the Petitioner to maritime law.” (Id. at 4). He requests, inter alia, that the

court order respondent to “come forth with an [sic] superior lien more paramount

than Petitioner and/or Secured Party Creditor UCC-1 Financing Statement.” (Id. at

6).

II.    Discussion

       A habeas petition may be brought by a prisoner who seeks to challenge either

the fact or duration of his confinement. Preiser v. Rodriguez, 411 U.S. 45, 494

(1973); Tedford v. Hepting, 990 F.2d 745, 748 (3d Cir. 1993). “Habeas relief is clearly

quite limited: ‘The underlying purpose of proceedings under the ‘Great Writ’ of

habeas corpus has traditionally been to ‘inquire into the legality of the detention,

and the only judicial relief authorized was the discharge of the prisoner or his

admission to bail, and that only if his detention were found to be unlawful.’”

Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir. 2002) (quoting Powers of Congress and

the Court Regarding the Availability and Scope of Review, 114 Harv.L.Rev. 1551, 1553

(2001)). However, when seeking to impose liability due to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws, the

appropriate remedy is a civil rights action. See Leamer, 288 F.3d at 540. “Habeas
corpus is not an appropriate or available federal remedy.” See Linnen v. Armainis,

991 F.2d 1102, 1109 (3d Cir. 1993).

      In the habeas petition, Kingston argues that a maritime contract does not

exist between the Commonwealth of Pennsylvania and himself, a/k/a Fidel Clark.

(Doc. 1, at 3-4).2 He requests that the court order respondents to produce a binding

contract signed by Kingston. (Id. at 4). He further requests that the court “issue an

[sic] possessory warrant for arrest upon the vessel, Roalston Stevenson Kingston(c),

a/k/a Fidel Clark(c), immediately, for Petitioner does not have a signed contract

with defendant Kauffman.” (Id. at 6). Kingston appears to claim that he is not

subject to the law of the Commonwealth of Pennsylvania. Such a claim is meritless.

Similarly, his allegations that the state trial court never had subject matter

jurisdiction because a maritime contract does not exist between the Commonwealth

of Pennsylvania and Kingston, a/k/a Fidel Clark, is patently frivolous. See United

States v. Ramos, 2004 WL 356412, *1 (E.D. Pa. 2004) (rejecting the defendant’s

“claims that the Court lacks personal jurisdiction over him because he is not a

citizen of the United States but rather ‘lives within his own skin’”).

      Kingston’s reliance on the UCC and other commercial documents is also

insufficient to entitle him to habeas relief. The Ramos decision is informative.

It concluded that Ramos’s remaining “claims, purportedly under the Uniform

Commercial Code and other commercial statutes” were equally meritless because



      2
        Kingston’s claims are difficult to decipher and are essentially unintelligible.
The court has made every effort to view them broadly in light of Kingston’s pro se
status.


                                           3
“surety is not required in a federal criminal case.” Ramos, 2004 WL 356412, at *2.

The court determined that “nothing in this case involves or is governed by the

provisions of the Uniform Commercial Code or any other commercial statute or

agreement.” Id.; see also United States v. Hamill, 252 F. App’x 260 (10th Cir. 2007)

(concluding that the habeas claim that trial counsel was ineffective for refusing to

raise the UCC as a defense was frivolous because the UCC is a civil code that

governs only commercial transactions); Montalvo v. Montalvo, 2008 WL 4533935, *3

(W.D. Va. 2008) (“The court simply finds no ground upon which an inmate may use

civil commercial statutes or admiralty jurisdiction to challenge the fact or length of

his confinement.”). Kingston’s claims are equally misplaced. He has provided no

basis in law or in fact for relief under the UCC.

       Summary dismissal is appropriate because Kingston’s habeas petition is

frivolous and obviously lacking in merit, and “it plainly appears from the petition

and [the] attached exhibits that the petitioner is not entitled to relief in the district

court.” See R. GOVERNING § 2254 CASES R. 4.

III.   Conclusion

       Based on the foregoing, the petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254 will be dismissed. An appropriate order shall issue.



                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania


Dated: July 15, 2019
